Citation Nr: 0912331	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  01-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
from June 16, 1999 onward.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran had active military service from December 1945 to 
December 1948 and from January 1949 to September 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In July 2003, the Board 
remanded the issue of entitlement to a TDIU to the RO for 
further development.  

In a May 2005 decision, the Board denied entitlement to a 
TDIU.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2007 
Order, the Court set aside the issue of entitlement to a TDIU 
pending resolution by the Board of the issue of entitlement 
to a higher evaluation for post-traumatic stress disorder.  
In March 2007, the Board rendered a decision on that issue, 
determining that from October 22, 1991 to June 15, 1999, a 
100 percent rating was warranted for PTSD; and from June 16, 
1999 onward, a rating of 50 percent was warranted for PTSD.  
In May 2007, the RO implemented the Board's decision.  

Since the Board has granted a 100 percent schedular rating 
for the period of October 22, 1991 to June 15, 1999, the 
issue of entitlement to TDIU for that timeframe is moot.  
Thus, the issue of whether TDIU is warranted from June 16, 
1999 onward is currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009 correspondence, the Veteran and his 
representative indicated that relevant medical records were 
not in the claims file.  Specifically, they indicated that 
the Veteran had received treatment at the Columbia VA 
outpatient clinic.  When reference is made to pertinent 
medical records, especially records in VA's possession, VA is 
on notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

They also asserted that the most recent June 1999 VA 
examination does not reflect the level of severity of the 
Veteran's service-connected PTSD.  As the Veteran has 
asserted that his service-connected disability has worsened 
since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

In this case, for the time period in question, the Veteran is 
service-connected for PTSD, rated as 50 percent disabling; 
and for residuals of a right hand injury, rated as 10 percent 
disabling.  The combined rating from June 16, 1999 is 60 
percent.  Thus, the schedular criteria are not met under 38 
C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the Veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In light of the foregoing, the Board finds that the Veteran 
should be afforded a VA examination to determine the level of 
severity of his service-connected PTSD and right hand 
disability and should contain a medical opinion regarding the 
impact, if any, that the Veteran's service-connected 
disabilities have upon employment.  Prior to any 
consideration of whether the claim should be referred to the 
Director, Compensation and Pension Service, the Board finds 
that this VA examination should be conducted.

Further, the Veterans Claims Assistance Act (VCAA) letter 
pertaining to TDIU did not adequately notify him of 38 C.F.R. 
§ 4.16(b).  The Board finds that the Veteran should be sent 
VCAA notification that pertains to 38 C.F.R. § 4.16(b) and 
also 38 C.F.R. § 3.321(b).



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, as 
pertains to 38 C.F.R. § 4.16(b) and also 
38 C.F.R. § 3.321(b).  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the 
Columbia VA outpatient clinic.  

3.  The Veteran should be afforded a VA 
examination for the purpose of determining 
what impact, if any, the Veteran's PTSD and 
right hand disabilities have upon his ability 
to be employed and retain employment, from 
June 16, 1999.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO should then determine if, as 
provided by 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), a referral to the Director, 
Compensation and Pension Service, for extra-
schedular consideration on the issue of 
entitlement to TDIU.

5.  If such referral is warranted, after 
receiving a response from the Director, 
Compensation and Pension Service, the RO 
should undertake any adjudicative action 
necessary.

6.  After Paragraph #5 is completed, or if 
referral to the Director, Compensation and 
Pension Service is not warranted, the claim 
should then be readjudicated in light of all 
of the evidence of record.  If any issue 
remains denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

